Citation Nr: 0907407	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-03 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
ear hearing loss, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection 
for left ear hearing loss.

2.  The additional evidence received since the time of the 
final August 2001 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left ear hearing loss.

3.  The evidence of record with respect to the relationship 
between the Veteran's left ear hearing loss and his military 
service is in equipoise.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of 
entitlement to service connection for left ear hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
March 2005 and July 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, the Veteran was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence, and of the specific evidence required 
to reopen, in the March 2005 letter, prior to initial 
adjudication of the case in the November 2005 rating 
decision.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's February 1993 Social Security Administration (SSA) 
disability determination, and the medical records considered 
in making that decision, were obtained in January 2008.  
38 C.F.R. § 3.159 (c) (2).  Although VA is not required to 
schedule a VA examination for a claim to reopen a finally 
decided decision, a VA audiological examination was conducted 
in June 2005.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 486.   

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2008).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The Veteran's most recent request to reopen his 
claim of entitlement to service connection for left ear 
hearing loss was filed in February 2005.  Therefore, the 
current, amended regulation applies.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for left ear hearing loss in 
August 2001, and notified the Veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2008).  The matter under consideration in this case at that 
time was whether there was competent medical evidence 
relating the Veteran's left ear hearing loss to an incident 
in military service.  In order for the Veteran's claim to be 
reopened, evidence must have been presented or secured since 
the August 2001 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the August 2001 rating 
decision relevant to the Veteran's claim for service 
connection included the Veteran's service treatment records; 
VA examination reports dated in May 1977, February 1991, 
March 1991, August 1996, May 1997, December 1998, and June 
2000; and VA outpatient treatment records dated from March 
1987 to December 1989 and from March 1997 to August 2000.  
The additional evidence added to the record since the August 
2001 rating decision includes the February 1993 SSA 
disability determination and the records considered therein; 
VA outpatient treatment records dated from January 1990 to 
February 1997, and from September 2000 to May 2005; VA 
examination reports dated in March 2003, February 2004, June 
2005, February 2007, and March 2007; the Veteran's wife's 
June 2006 statement; private medical records dated in 
September 1973, July 1984, January 1985, and August 2002; 
private medical opinions dated in October 2002 and January 
2005; and transcripts from the Veteran's May 2007 DRO and 
July 2008 Board hearings.

The RO denied the Veteran's claim for entitlement to service 
connection for left ear hearing loss in August 2001, and at 
that time, there was no evidence that the Veteran's left ear 
hearing loss was related to an incident in military service.  
However, of that "new" evidence, the August 2002 private 
audiology evaluation, the October 2002 and January 2005 
private opinion letters, and the March 2003 and July 2005 VA 
examination reports all address the question of whether the 
Veteran's left ear hearing loss is related to an incident in 
service.  As this evidence is "new," not previously 
considered by VA, and "material," raising the reasonable 
possibility of substantiating the Veteran's claim, the issue 
of entitlement to service connection for left ear hearing 
loss is reopened.

Merits of the Claim

The Veteran asserts that his left ear hearing loss is the 
result of trauma sustained in a 1957 inservice motor vehicle 
accident.  To that end, service connection is in effect for 
temporomandibular joint dysfunction, left facial nerve 
neuritis, right maxillary sinus disorder, post-traumatic 
vascular headaches, and fractured left zygomatic arch, all of 
which were previously adjudicated to have resulted from the 
1957 motor vehicle accident.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if the disorder first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Although hearing loss was not shown in service, at the 
Veteran's service separation, or within one year of service 
separation, service connection for hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
To that end, the evidence of record shows that left ear 
hearing loss was diagnosed beginning in July 1984, as 
moderate left ear hearing loss was noted in an employment 
audiology examination report dated that month, and has 
continued to be documented through the June 2005 VA 
examination report.  See id.; see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The record reflects that the Veteran has sensorineural 
hearing loss in both ears, this type of hearing loss, which, 
as noted by multiple VA examiner opinions of record, is the 
result of exposure to acoustic trauma.  The Veteran has 
asserted that he was exposed to acoustic trauma, primarily in 
the form of weapons fire, both during and subsequent to 
service.  However, as noted above, the Veteran asserts that 
his left ear hearing loss is the result of the 1957 inservice 
motor vehicle accident.  Thus the question in this appeal is 
whether the Veteran sustained the type of hearing loss that 
results from physical trauma such as the motor vehicle 
accident.  

To that end, the objective medical evidence of record is in 
equipoise.  Both the June 2005 VA examiner and the Veteran's 
private audiologist concluded that the whisper test given at 
the Veteran's separation from service would not be adequate 
to determine if the Veteran had sustained hearing loss as a 
result of his 1957 motor vehicle accident.  The first 
postservice audiogram of record, a pre-employment evaluation 
dated in September 1973, shows that the Veteran had left ear 
hearing loss, but as the results are not enumerated, it 
cannot be determined if this constituted left ear hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385; see also Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  Later records, showing that the 
Veteran had developed sensorineural hearing loss as a result 
of postservice acoustic trauma while working as a mechanic 
and in other capacities for a national steel company, showed 
moderate, and later severe left ear hearing loss.

However, the question is whether the Veteran's current left 
ear hearing loss is at least in part due to the physical 
trauma he sustained in the 1957 inservice motor vehicle 
accident.  To that end, a VA examiner found in March 2003 
that the audiometric findings were consistent with the 
reported history of noise exposure, which the Veteran 
reported having experienced both in service and postservice, 
and that the asymmetric nature of the Veteran's hearing loss, 
left worse than right, was due to the Veteran reported 
history of right-handed weapon use, including during hunting.  
Additionally, the June 2005 VA examiner stated that hearing 
loss was known to result from a temporal bone fracture, but 
was not "routinely" known to result from a zygomatic bone 
fracture, the latter of which is what the Veteran sustained 
from his 1957 motor vehicle accident.  Moreover, the June 
2005 examiner found that the minimal hearing loss noted in 
1973 "adds doubt to the fact that the loss may have been due 
to the active duty head trauma, because it shows that the 
[current] loss is progressive . . . . Hearing loss due solely 
to trauma is not typically progressive in nature."  Thus, 
the examiner concluded that the Veteran's current hearing 
loss was less likely than not the result of the 1957 
inservice motor vehicle accident.

Conversely, an August 2002 private audiology evaluation noted 
that the Veteran's left ear hearing loss was "not consistent 
with strictly noise exposure or gun fire."  The same 
audiologist concluded in October 2002 that the Veteran's 
hearing loss was asymmetric, greater in the left ear than the 
right, which had existed since the earliest postservice 
audiogram, the September 1973 pre-employment evaluation.  
Thus, because there was now sensorineural hearing loss 
bilaterally, the additional hearing loss in the left ear was 
attributable to that injury.  These statements were confirmed 
in a January 2005 opinion letter, wherein the private 
audiologist conceded that the additional hearing loss found 
since 1973 could not be attributed to the inservice injury, 
but also noted that it was as likely as not that the 
Veteran's hearing loss was related to his head injury, versus 
excessive noise exposure.

The RO indicated that the VA examiners' opinions were more 
probative due in part to the fact that the entirety of the 
record had been reviewed.  But see Nieves-Rodriguez v. Peake, 
No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (holding that the 
focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion).  However, the private audiologist had access to the 
Veteran's prior audiological evaluations, including the first 
postservice audiometric testing result dated in September 
1973.  Moreover, the March 2003 VA examiner did not review 
the claims file prior to offering an opinion.  To the extent 
that the private audiologist relied on the Veteran's reported 
history, that reported history as documented by the private 
audiologist is consistent with the objective medical evidence 
of record.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, there is no reason evident from the record, to 
conclude that one of the opinions (that of the June 2005 VA 
examiner or the Veteran's private audiologist) should be 
afforded more weight than the other.  

To that end, while it appears that both the VA examiner and 
the private audiologist agree that the Veteran's left ear 
hearing loss is at least partially sensorineural, and 
therefore due to noise exposure, the private audiologist 
found that additional hearing loss exists which was the 
result of the 1957 motor vehicle accident, and the VA 
examiner found that the entirety of the Veteran's hearing 
loss was sensorineural and therefore due to acoustic trauma.  
Thus, the evidence with respect to this question of medical 
fact, as discussed above, is at least in equipoise.  
Therefore, with application of the benefit of the doubt 
doctrine, service connection for left ear hearing loss is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
left ear hearing loss is reopened.

Service connection for left ear hearing loss is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


